UNITED sTATES DISTRICT CoURT 07
FoR THE DISTRICT oF CoLUMBIA JUN 2 6 2 1

C|erk, U$. D\str|ct & Bankruptcy
Courts for the Distr\ct of Columb\a

 

David l\/l. David, )
Plaintiff, §
v. § Civil Action No. 17-459 (UNA)
The United States et al., §
Defendants. §
)
MEMORANDUM OPINION

This matter is before the court on initial review of plaintiff s pro se complaint and
application to proceed in forma paupel'is. The court Will grant plaintiffs application and dismiss
the case for lack of subject matter jurisdiction See Fed. R. Civ. P. lZ(h)(3) (requiring the court
to dismiss an action “at any time” it determines that subject matter jurisdiction is Wanting).

Plaintiff is a California state prisoner serving a life sentence and a self-described
inventor See Compl. at 3-4. Claiming that the National Security Agency and the Department of
Homeland Security have obtained two of his patent applications and used them for ten years
Without compensation, plaintiff seeks 325 billion from the United States. -

For claims exceeding 310,000, “[t]he Tucker Act vests exclusive jurisdiction in the
United States Court of Federal Claims over claims against the United States for ‘liquidated or
unliquidated damages in cases not sounding in tort.’ ” Smalls v. United States, 471 F.3d 186,
189 (D.C. Cir. 2006) (quoting 28 U.S.C. §4 l49l)); see Kz`dwell v. Dep’t ofArmy, Ba'. for
Correction of Milz`tary Records, 56 F.3d 279, 284 (D.C. Cir. 1995) (“[A] claim is Subject to the

Tucker Act and its jurisdictional consequences if, in whole or in part, it explicitly or ‘in essence’
l

seeks more than $10,000 in monetary relief from the federal government.”) (citations omitted)).
In addition, the Court of Federal Claims has exclusive jurisdiction over claims arising from the
United States’ use or manufacture of an invention “covered by a [U.S.] patent . . . Without license
of the owner[.]” 28 U.S.C. § l498(a). Therefore, this case Will be dismissed A separate order

accompanies this Memorandurn Opinior`i.

7;@/)/%\

United Sy{es District Judge

Date: Juneo?,( ,2017